Citation Nr: 1633436	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  12-05 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for myofascial pain syndrome.

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1990, October 1990 to May 1991, and October 1997 to January 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and an August 2009 rating decision from the RO in Phoenix, Arizona.  Jurisdiction over the claims file is currently held by the Phoenix RO.

In March 2011, the Board entered a decision that (1) denied a rating in excess of 10 percent for lumbar spondylosis, (2) denied a compensable rating for allergies with chronic sinusitis, and (3) determined that further consideration of a TDIU claim was not warranted pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012  Memorandum Decision, the Court set aside and remanded that part of the March 2011 Board decision that in effect determined that the Veteran was not entitled to a TDIU award.  That part of the March 2011 Board decision, which denied a rating in excess of 10 percent for lumbar spondylosis, and denied a compensable rating for allergies with chronic sinusitis, was affirmed by the Court and thus remains undisturbed.

During the interim period, the Veteran also perfected an appeal concerning the issue of entitlement to an increased rating for myofascial pain syndrome, currently rated at 10 percent disabling, which has been certified to the Board.  See August 2009 Rating Decision; August 2009 Notice of Disagreement (NOD); February 2012 Statement of the Case (SOC); March 2012 Substantive Appeal (VA Form 9); March 2016 Certification of Appeal (VA Form 8).

In February 2013, the Board remanded the issues of (1) entitlement to a rating in excess of 10 percent for myofascial pain syndrome, and (2) entitlement to a TDIU rating for additional development.  That development has been completed, and the issues are once again before the Board.

A Videoconference Hearing before the undersigned Veterans Law Judge of the Board was held in April 2016.  A copy of the transcript has been associated with the claims file.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's myofascial pain syndrome shows evidence that more nearly approximates impairment due to pain and grinding, resulting in, at most, a range of lateral excursion greater than 4 millimeters prior to February 6, 2014, and impairment due to pain, grinding, clicking, and popping, resulting in, at most, a range of inter-incisal movement of 4 millimeters from February 6, 2014.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to February 6, 2014, for myofascial pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2015).

2.  The criteria for a rating of 40 percent from February 6, 2014, for myofascial pain syndrome have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in August 2009 advised the Veteran of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The notice letter also provided notice of the evidence and information necessary to establish a disability rating and effective date in accordance with the court's ruling in Dingess.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file. 

VA also provided the Veteran with an adequate medical examination.  The examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the Veterans Law Judge who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Disability ratings are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155( West 2014); 38 C.F.R. Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence, the benefit of the doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's service-connected myofascial pain syndrome is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905.  Given that the Veteran's myofascial pain syndrome is not specifically listed in the rating schedule, it is rated by analogy based upon the closest affected body system.  When an unlisted condition is encountered, it is to be rated under a closely-related disease or injury similar in function and anatomical location.  See 38 C.F.R. §§ 4.20, 4.21, 4.27.  Here, the Veteran's myofascial pain syndrome has primarily been manifested by specific complaints of pain, popping, grinding, and clicking and impairments related to limitation of motion of the temporomandibular joint.  Accordingly, Diagnostic Code 9905 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case, and contemplates the criteria for temporomandibular articulation with limitation of motion.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board thus concludes that the Veteran's myofascial pain syndrome is most appropriately rated under Diagnostic Code 9905.

Under Diagnostic Code 9905, for temporomandibular articulation with limitation of motion, a 10 percent rating is warranted for a range of lateral excursion of 0 to 4 millimeters, or inter-incisal range of 31 to 40 millimeters.  A 20 percent rating is warranted for inter-incisal range of 21 to 30 millimeters.  A 30 percent rating is warranted for inter-incisal range of 11 to 20 millimeters.  A 40 percent rating is warranted for inter-incisal range of 0 to 10 millimeters.  A 40 percent rating is the highest rating warranted for this condition.  38 C.F.R. § 4.150.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  NOTE, following 38 C.F.R. § 4.150, Diagnostic Code 9905.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Factual Background

The Veteran contends, in essence, that his myofascial pain syndrome is manifested by symptomatology more severe than indicated by his currently assigned rating.  Specifically, he maintains that since his February 2014 VA examination, his condition has worsened from just pain to being unable to fully open his mouth, accompanied by painful motion, clicking, and popping.  Additionally, the Veteran has complained of increased grinding that requires the use of a mouth guard and the requirement for medication since his February 2014 VA examination.  The Veteran further testified at his Board hearing that since the February 2014 VA examination, the painful nature of chewing and inability to fully open his mouth has led him to begin consuming food through a straw.

A review of the Veteran's outpatient treatment records reflect that he has been treated for this condition throughout the appeals period.  Such complaints have included pain and limited motion of the mouth.  An outpatient treatment note in April 2009 noted that the Veteran's symptoms were consistent with myofascial pain syndrome and that his ranges of motion were within normal limits, with inter-incisal movement of 0 to 45 millimeters and lateral excursion of 0 to 5 millimeters.  There was no pain with motion or additional limitation after repetition.

The Veteran was provided with a VA examination in April 2009.  At the examination, the Veteran complained of mild temporomandibular pain that occurred daily.  The Veteran reported frequent problems chewing some foods.  The examiner referenced the Veteran's recent April 2009 outpatient treatment findings that his ranges of motion were within normal limits, with inter-incisal movement of 0 to 45 millimeters and lateral excursion of 0 to 5 millimeters.  The Veteran was diagnosed with myofascial pain syndrome.  It was noted that there were no effects on the Veteran's occupation and mild effects on daily activities involving feeding.

Outpatient treatment records dated in December 2010 show that the Veteran was seen for myogenic pain from bruxism.  The Veteran was prescribed pain medication and a bite guard.  The Veteran's range of motion was noted to have improved.  The provider noted that the Veteran's symptoms were consistent with myofascial pain syndrome and that his ranges of motion were within normal limits, with inter-incisal movement of 0 to 45 millimeters and lateral excursion of 0 to 5 millimeters.  There was no pain with motion or additional limitation after repetition.

The Veteran was provided with an additional VA examination in December 2010.  At the examination, the Veteran complained of mild temporomandibular pain that occurred daily.  The Veteran reported frequent problems chewing some foods.  The examiner referenced the Veteran's recent December 2010 outpatient treatment findings that his ranges of motion were within normal limits, with inter-incisal movement of 0 to 45 millimeters and lateral excursion of 0 to 5 millimeters.  The Veteran was diagnosed with myofascial pain syndrome.  It was noted that there were no effects on the Veteran's occupation and mild effects on daily activities involving feeding.

The Veteran was provided with an additional VA examination in February 2014.  The Veteran continued to complain of localized bilateral pain.  However, the Veteran also raised a new complaint of clicking.  Range of motion revealed inter-incisal movement of 0 to 40 millimeters, but not being able to move past 10 millimeters without pain and lateral excursion greater than 4 millimeters without pain.  There was no additional loss of motion or pain upon repetition.  There were no effects noted for the Veteran's employment.

The Veteran provided the results of a private examination dated in May 2016.  The Veteran continued to complain of localized bilateral pain and clicking.  Range of motion revealed inter-incisal movement of 0 to 40 millimeters, but not being able to move past 4 millimeters without pain and lateral excursion greater than 4 millimeters without pain.  There was no additional loss of motion or pain upon repetition.  There were no effects noted for the Veteran's employment.

Analysis

The Board finds that the record evidence more nearly approximates the criteria for a 10 percent rating for the Veteran's service-connected myofascial pain syndrome prior to February 6, 2014.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905.  Here, the outpatient treatment records and VA examination reports show that the Veteran's myofascial pain syndrome is manifested by at most pain and grinding with ranges of motion within normal limits on inter-incisal movement or lateral excursion.  See, e.g., April 2009 VA Outpatient Record; April 2009 VA Examination Report; December 2010 VA Examination Reports.  In order to warrant a higher rating, the manifestations associated with the Veteran's myofascial pain syndrome must at least be productive of limited motion of inter-incisal movement to 30 millimeters or less.

For the period beginning February 6, 2014, the Board finds that the record evidence more nearly approximates the criteria for a 40 percent rating for the Veteran's service-connected myofascial pain syndrome.  Here, VA and private examination reports dated since February 2014 show that the Veteran's myofascial pain syndrome is manifested by symptoms of pain, grinding, popping, and clicking with limitation of inter-incisal movement of 10 millimeters or less on use and articulation of the temporomandibular joint.  Although both the February 2014 and May 2016 examinations reports reveal that the Veteran demonstrated full passive range of motion, the Board has considered the fact that the Veteran's pain would limit his actual active working movements to the point where the pain begins.  Because his pain begins before 10 millimeters, this is taken to be the actual functional movement of which the Veteran is capable on a daily basis.  This coupled with his testimony to the effect that he has to drink all of his food from a straw since a time period as early as the February 2014 VA examination, also lends further credibility to the fact that his painful motion does indeed translate in to an actual daily functional impairment of 4 millimeters, and no more than 10 millimeters, on inter-incisal movement.  Again, there is no indication that this degree of impairment was ever present prior to the findings of the February 2014 VA examination.  Based upon the evidence in this case, the earliest that it can be factually ascertainable that the Veteran met the criteria for a 40 percent rating is February 6, 2014, the date he was examined by VA.  38 C.F.R. §§ 4.20, 4.21, 4.27, 4.150, Diagnostic Code 9905.

The Board has also considered whether referral for an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  That provision provides that in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability at issue causes marked interference with employment, or has in the past and continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."  Id.

The Veteran has not presented evidence that his service-connected myofascial pain syndrome has resulted in a unique disability that is not already addressed by the assigned 10 percent and 40 percent criteria for articulation of the temporomandibular joint with limitation of motion.  As the symptomatology is contemplated by the rating schedule, and accounts for the Veteran's functional impairment due to pain, grinding, popping, and clicking on articulation and use of the temporomandibular joint in his usual occupation and in his daily activities, referral for extraschedular consideration is not warranted here.  Thunn v. Peake, 22 Vet. App. 111, 115-16 (2008).

By this decision, the Board has resolved all reasonable doubt in the Veteran's favor to assign a 10 percent rating  prior to February 6, 2014, and to award a 40 percent rating, but no higher, from February 6, 2014, for the myofascial pain syndrome.

The Board recognizes that the Veteran was not provided a Supplemental Statement of the Case (SSOC) following the completion of the requested development from the February 2013 Board remand, namely the February 2014 VA examination report.  Thus, the Board must consider whether the Veteran had full notice of the record evidence and an opportunity to be heard, and if not, whether the Veteran has been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.

Here, the record before the Board reveals that the Veteran had actual notice of the results of the February 2014 VA examination prior to the Board's adjudication of the issue on appeal.  In this regard, the Veteran was afforded a Board hearing, at which notice of that VA examination, including the findings contained therein, was presented.  At the Board hearing, the Veteran, himself, made reference to such findings and maintained that the symptoms associated with his service-connected myofascial pain syndrome had worsened since the time of the February 2014 VA examination.  Furthermore, in addressing the findings of the February 2014 VA examination, the Veteran requested that he be allowed to present additional confirming evidence that his myofascial pain syndrome had worsened since the February 2014 VA examination.  The Veteran was allowed 60 days to provide such evidence, and the record reflects that he actually did provide the evidence on May 2016, in which he waived RO consideration.  Given these particular circumstances, the Veteran had actual knowledge of the pertinent evidence associated with the claims file since the February 2013 remand, and was actually provided with ample opportunity to be heard and to participate actively and knowingly in the adjudication of his appeal.  As such, the evidence of record adequately spoke to the diagnostic criteria of 9905, and the Board's decision to assign a 40 percent rating for the myofascial pain syndrome from February 6, 2014 (which was the precise argument advanced by the Veteran in this appeal), results in a favorable outcome of the Veteran's claim.  Accordingly, the Board concludes that the Veteran has not been prejudiced by its action.


ORDER

Entitlement to a rating in excess of 10 percent prior to February 6, 2014, for myofascial pain syndrome is denied.

Entitlement to a rating of 40 percent, but no higher, from February 6, 2014, for myofascial pain syndrome is granted, subject to the laws that govern the payment of monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claim.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 268. Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, in the February 2013 Remand, the Board directed the RO to provide the Veteran with a VA examination in order to ascertain the effects, both singularly and collectively of the Veteran's service-connected conditions on his employability.  Although the RO provided the Veteran with several VA examinations in February 2014, May 2014, December 2015, and January 2016, all except for a February 2014 VA examination for his myofascial pain disorder appear to have been provided within the context of service connection and where, therefore, focused on the etiological relationships of the Veteran's disabilities as opposed to their effect on his employability.  Additionally, there was no discussion of the singular or cumulative effects of the Veteran's disabilities as directed by the February 2013 Remand.

Therefore, due to the fact that the Remand instructions were not followed and the fact that such information is highly pertinent to the inquiry at hand, as the Veteran is service-connected for several different disabilities, which include posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling; lumbar spondylosis, 10 percent; chronic left hip strain, 10 percent; hallux valgus, left great toe, 10 percent; hallux valgus, right great toe, 10 percent; dry eye syndrome, 10 percent; scar, right great toe, 10 percent; scar, fifth toe, right foot, 10 percent; dermatitis, 10 percent; tinnitus, 10 percent; urticaria, 10 percent; myofascial pain syndrome, 10 percent prior to February 6, 2014 and 40 percent thereafter; hammer toe, fifth toe, right foot, noncompensable; allergies and chronic sinusitis, noncompensable, the Veteran should be scheduled for a Social and Industrial Survey to assist the Board in determining the combined effect of his service-connected disabilities on his ability to perform sedentary type of work and manual type of work.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that in a TDIU case, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities); but see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (clarifying that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board).  Again, because of the large degree of interplay between the Veteran's disabilities, a medical opinion regarding the effects of the Veteran's disabilities on his employability that is limited to the findings in the February 2014 VA dental examination by itself is incomplete.  Therefore, a consideration of the effects of the Veteran's disabilities, both singularly and combined must be afforded.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c)  (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, Schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability. The file should be reviewed, including treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following: (1) a discussion on the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.
A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 268. 

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


